Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00343-CV

                                  Rick REILEY and Gary K. Weddle,
                                            Appellants

                                                    v.

                       Pleas D. “Beau” ANDERSON, II and Margaret Anderson,
                                           Appellees

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 13-0074-CV
                             Honorable W.C. Kirkendall, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 14, 2013

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have reached

a settlement resolving all matters in controversy. The motion requests this court to dismiss the

appeal and to “confirm the continued validity of the Trial Court’s Judgment.” The motion is

granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2), 43.2(f). The dismissal of this

appeal does not alter or affect the finality of the trial court’s judgment. See Caballero v. Heart of
                                                                             04-13-00343-CV


Texas Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San Antonio 2001, no pet.). Costs of the

appeal are taxed against appellants.

                                             PER CURIAM




                                            2